Citation Nr: 1206894	
Decision Date: 02/25/12    Archive Date: 03/09/12

DOCKET NO.  09-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 2000, January 2003 to June 2003, and from December 2003 to April 2005 including combat service in Iraq.  His decorations include the Combat Action Badge.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for spondylolisthesis and assigned an initial evaluation of 10 percent effective September 26, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial disability rating for his spondylolisthesis.

A review of the record shows that the Veteran was initially scheduled for a VA examination in July 2007, but he cancelled the examination.  He later notified VA that he had been incarcerated at the time.  On a November 2009 Request for Change of Address form, the Veteran provided a new "East 5th Street" address in Virginia.  He was thereafter scheduled for another VA examination in June 2011, but did not appear.  Generally, when a Veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a) (2011).

It is unclear as to which address VA mailed the Veteran's notice letter as no address is listed on the examination request form.  However, it does appear that the June 2011 request was made by the VA Medical Center in Mountain Home, Tennessee.  Additionally, the Board notes that a Supplemental Statement of the Case (SSOC) and notice of certification to the Board, subsequently mailed to the Veteran in August and September 2011 respectively, contained two different addresses; the SSOC was mailed to an address in Newport News, Virginia, and the certification to an address in Tennessee.  There has been no correspondence from the Veteran since his change of address form was received in November 2009.  

The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  However, because the record is unclear as to whether or not the correct address was used, the Board finds that a new examination is warranted.  

On remand, the RO must clarify the Veteran's address and notify him of the time, date and location of the VA examination.  

Finally, on remand, the RO must ensure that all pertinent, outstanding records, including VA treatment records, are associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to clarify his current home address.

2.  Any additional pertinent records identified by the Veteran during the course of the remand should be obtained, after receipt of any necessary authorizations, and associated with the claims file.  All efforts to obtain records should be fully documented in the record.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent outstanding records with the claims folder, afford the Veteran a VA examination to determine the nature, extent and severity of any orthopedic and neurologic impairment related to his back disability.  The claims folder should be made available and reviewed by the examiner.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should indicate at what degree pain begins during range of motion studies and also express any functional loss in terms of additional degrees of limited motion of the Veteran's spine, i.e., his pain-free range of motion.  

Finally, the examiner must also identify any associated neurologic pathology and describe the nerve(s) affected, or seemingly affected.  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

Note:  The Veteran should be told that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be obtained and incorporated into the claims file.  The claims file should also reflect whether any notice that was sent was returned as undeliverable, if applicable.

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued an SSOC and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

